Exhibit 99.2 SEABRIDGE GOLD INC. INTERIM REPORT TO SHAREHOLDERS AND UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2008 MANAGEMENT’S COMMENTS ON UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements of Seabridge Gold Inc. for the three months and nine months ended September 30, 2008 have been prepared by management and approved by the Board of Directors of the Company. SEABRIDGE GOLD INC. Report To Shareholders Quarter Ended September 30, 2008 3rd Quarter Highlights ·Seabridge agreed to sell Noche Buena to Fresnillo/Newmont joint venture ·Positive metallurgical test work results obtained for KSM project ·17,000 meter core drill program completed at KSM ·New drilling at Sulphurets zone confirmed and extended higher grade breccia target ·KSM drill results continued to upgrade and expand Mitchell zone Sale of Noche Buena Proceeding Seabridge has signed a letter of intent to sell its 100% owned Noche Buena project in Sonora, Mexico to Minera Penmont, S. de R.L. de C.V., a joint venture between Fresnillo plc. and Newmont USA Limited, a wholly owned subsidiary of Newmont Mining Corporation. Terms of the sale are US$25 million in cash at closing, a further US$5 million upon commencement of commercial production from Noche Buena and a 1.5% net smelter royalty payable on all production sold for US$800 per ounce of gold or greater. The transaction is expected to close before the end of 2008.
